Case:19-11333-SDB Doc#:15 Filed:10/18/19 Entered:10/18/19 09:55:47 Page:1 of 6
IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA

Fill in this information to identify, your case:
Debtor | Gerrica Dashae Abraham
First Name Middle Name Last Name
Debtor 2 [-] Check if this is an amended plan.

(Spouse. if filing) First Name Middle Name Last Name

Case number 19-11333

(If known)

 

 

Chapter 13 Plan and Motion

Pursuant to Fed. R. Bankr. P. 3015.1, the Southern District of Georgia General Order 2017-3 adopts this form in lieu of the Official Form 113].
zg Pp

1. Notices. Debtor(s) must check one box on each line to state whether or not the plan includes each of the following items. If an item
is checked as not being contained in the plan or if neither or both boxes are checked, the provision will be ineffective if set out in
the plan.

(a) This [¥] contains nonstandard provisions. See paragraph 15 below.
plan: [J does not contain nonstandard provisions.

(b) This [_} values the claim(s) that secures collateral. See paragraph 4(f) below.
plan: [¥] does not value claim(s) that secures collateral.

(c) This [¥] seeks to avoid a lien or security interest. See paragraph 8 below.
plan: [1 does not seek to avoid a lien or securily interest.

2 Plan Payments.

(a) The Debtor(s) shall pay to the Chapter 13 Trustee (the “Trustee”) the sum of $481.00 for the applicable commitment period of:

[_] 60 months: or

[¥] a minimum of 36 months. See 11 U.S.C. § 1325(b)(4).

(If applicable include the following: These plan payments will change to $s monthly on ___.)
(b) The payments under paragraph 2(a) shall be paid:

[_] Pursuant to a Notice to Commence Wage Withholding, the Debtor(s) request(s) that the Trustee serve such Notice(s) upon the
Debtor's(s') employer(s) as soon as practicable after the filing of this plan. Such Notice(s) shall direct the Debtor's(s')
employer(s) to withhold and remit to the Trustee a dollar amount that corresponds to the following percentages of the
monthly plan payment:

[J Debtor 1 % [J Debtor 2 %

[¥] Direct to the Trustee for the following reason(s):
[J The Debtor(s) receive(s) income solely from sell-employment. Social Security, government assistance. or
retirement.
[¥] The Debtor(s) assert(s) that wage withholding is not feasible for the following reason(s):
Debtor is currently seeking employment and will update for a Salary Deduction Order upon being
hired.

(c} Additional Payments of $0.00 (estimated amount) will be made on ___ (anticipated date) from (source, including income
tax refunds).

3: Long-Term Debt Payments.

{a) Maintenance of Current Installment Payments, The Debtor(s) will make monthly payments in the manner specified as follows on the
following long-term debts pursuant to 11 U.S.C. § 1322(b)(5). These postpetition payments will be disbursed by either the Trustee or
directly by the Debtor(s), as specified below. Postpetition payments are to be applied to postpetition amounts owed for principal.

GASB - Form 113 December 1. 2017

Software Copyright (¢) 1996-2019 Best Case, LLC - www bestease com Best Case Bankruptcy
Case:19-11333-SDB Doc#:15 Filed:10/18/19 Entered:10/18/19 09:55:47 + Page:2 of 6
Debtor Gerrica Dashae Abraham Case number 19-11333
interest, authorized postpetition late charges and escrow. if applicable. Conduit payments that are to be made by the Trustee which
become due after the filing of the petition but before the month of the first payment designated here will be added to the prepetition

arrearage claim.

PAYMENTS TO

MADE BY INITIAL
PRINCIPAL (TRUSTEE OR MONTH OF FIRST POSTPETITION > MONTHLY
CREDITOR COLLATERAL — RESIDENCE (Y/N) DEBTOR(S)) PAYMENT TO CREDITOR PAYMENT

 

-NONE-

(b) Cure of Arrearage on Long-Term Debt. Pursuant to 11 U.S.C. § 1322(b)(5), prepetition arrearage claims will be paid in full through
disbursements by the Trustee. with interest (if any) at the rate stated below. Prepetition arrearage payments are to be applied to
prepetition amounts owed as evidenced by the allowed claim.

INTEREST RATE ON

 

DESCRIPTION OF PRINCIPAL RESIDENCE ESTIMATED AMOUNT — ARREARAGE (if
CREDITOR COLLATERAL (Y/N) OF ARREARAGE applicable)
-NONE-
4, Treatment of Claims. From the payments received, the Trustee shall make disbursements as follows unless designated otherwise:
(a) Trustee’s Fees. The Trustee percentage fee as set by the United States Trustee.
(b) Attorney’s Fees. Attorney's fees allowed pursuant to 11 U.S.C. § 507(a)(2) of $4,500.00.
(c) Priority Claims, Other 11 U.S.C. § 507 claims, unless provided for otherwise in the plan will be paid in full over the life of the

plan as funds become available in the order specified by law.

 

(d) Fully Secured Allowed Claims. All allowed claims that are fully secured shall be paid through the plan as set forth below.
DESCRIPTION OF
CREDITOR COLLATERAL ESTIMATED CLAIM INTEREST RATE MONTHLY PAYMENT
-NONE-
(c) Secured Claims Excluded from II U.S.C. § 506 (those claims subject to the hanging paragraph of I1 U.S.C. § 1325(a)).

The claims listed below were either: (1) incurred within 910 days before the petition date and secured by a purchase money
security interest in a motor vehicle acquired for the personal use of the Debtor(s). or (2) incurred within | year of the petition date
and secured by a purchase money security interest in any other thing of value. These claims will be paid in full under the plan
with interest at the rate stated below:

DESCRIPTION OF

 

CREDITOR COLLATERAL ESTIMATED CLAIM INTEREST RATE MONTHLY PAYMENT
Exeter Finance Corp 2014 Hyundai Sonota 18,173.00 5.00% 100.00
77000 miles
(f) Valuation of Secured Claims to Which 11 U.S.C. § 506 is Applicable. The Debtor(s) move(s) to value the claims partially

secured by collateral pursuant to [1 U.S.C. § 506 and provide payment in satisfaction of those claims as set forth below. The
unsecured portion of any bifurcated claims set forth below will be paid pursuant to paragraph 4(h) below. The plan shall be
served on all affected creditors in compliance with Fed. R. Bankr. P. 3012(b), and the Debtor(s) shall attach a certificate of

 

 

service.
DESCRIPTION OF VALUATION OF

CREDITOR COLLATERAL SECURED CLAIM INTEREST RATE MONTHLY PAYMENT
-NONE-

(2) Special Treatment of Unsecured Claims. The following unsecured allowed claims are classified to be paid at 100%

CJ with interest at % per annum: or[_] without interest:
None
(hy General Unsecured Claims. Allowed general unsecured claims. including the unsecured portion of any bifurcated claims

provided for in paragraph 4(f) or paragraph 9 of this plan, will be paid a 0.00% dividend or a pro rata share of $0.00. whichever
is greater.

GASB - Form 113 December 1. 2017

Software Copyright (c) 1996-2019 Best Case, LLC - www bestcase com Best Case Bankruptcy
Case:19-11333-SDB Doc#:15 Filed:10/18/19 Entered:10/18/19 09:55:47 Page:3 of 6

 

 

Debtor Gerrica Dashae Abraham Case number 19-11333
5, Executory Contracts.
(a) Maintenance of Current Installment Payments or Rejection of Executory Contract(s) and/or Unexpired Lease(s).

DESCRIPTION OF

PROPERTY/SERVICES DISBURSED BY

 

 

CREDITOR AND CONTRACT ASSUMED/REJECTED MONTHLY PAYMENT TRUSTEE OR DEBTORS
-NONE-
(b) Treatment of Arrearages. Prepetilion arrearage claims will be paid in full through disbursements by the Trustee.
CREDITOR ESTIMATED ARREARAGE
-NONE-
6. Adequate Protection Payments. The Debtor(s) will make pre-confirmation lease and adequate protection payments pursuant to 11 U.S.C.

§ 1326(a)(1) on allowed claims of the following creditors: [[] Direct to the Creditor: or [] To the Trustee

 

 

CREDITOR ADEQUATE PROTECTION OR LEASE PAYMENT AMOUNT

-NONE-

7, Domestic Support Obligations. The Debtor(s) will pay all postpetition domestic support obligations direct to the holder of such claim
identified here. See 11 U.S.C. § 101(14A). The Trustee will provide the statutory notice of 11 U.S.C. § 1302(d) to the following
claimant(s):

CLAIMANT ADDRESS

-NONE-

8. Lien Avoidance. Pursuant to 11 U.S.C. § 522(f). the Debtor(s) move(s) to avoid the lien(s)} or security interest(s) of the follow ing

creditor(s). upon confirmation but subject to 11 U.S.C. § 349. with respect to the property described below. The plan shall be served on all
affected creditor(s) in compliance with Fed. R. Bankr. P. 4003(d), and the Debtor(s) shall attach a certificate of service.

 

CREDITOR LIEN IDENTIFICATION (if known) PROPERTY
World Acceptance/Finance Corp All Collateral
9. Surrender of Collateral. The following collateral is surrendered to the creditor to satisfy the secured claim to the extent shown below

upon confirmation of the plan. The Debtor(s) request(s) that upon confirmation of this plan the stay under 11 U.S.C. § 362(a) be terminated
as to the collateral only and that the stay under 11 U.S.C. § 1301 be terminated in all respects. Any allowed deficiency balance resulting
from a creditor's disposition of the collateral will be eated as an unsecured claim in paragraph 4(h) of this plan if the creditor amends its
previously-filed, timely claim within 180 days from entry of the order confirming this plan or by such additional time as the creditor may
be granted upon motion filed within that 180-day period.

CREDITOR DESCRIPTION OF COLLATERAL AMOUNT OF CLAIM SATISFIED
-NONE-

10. Retention of Liens. Holders of allowed secured claims shall retain the liens securing said claims to the full extent provided by11 U.S.C §
1325(a)(5).

11. Amounts of Claims and Claim Objections. The amount. and secured or unsecured status. of claims disclosed in this plan are based upon
the best estimate and belief of the Debtor(s). An allowed proof of claim will supersede those estimated claims. In accordance with the
Bankruptcy Code and Federal Rules of Bankruptey Procedure objections to claims may be filed before or after confirmation.

12. Payment Increases. The Debtor(s) will increase payments in the amount necessary to fund allowed claims as this plan proposes.after
notice from the Trustee and a hearing if necessary. unless a plan modification is approved.

13: Federal Rule of Bankruptcy Procedure 3002.1. The Trustee shall not pay any fees, expenses, or charges disclosed by a creditor pursuant
to Ped. R. Bankr. P. 3002,1(c) unless the Debtor's(s') plan is modified after the filing of the notice to provide for payment of such fees.
expenses, or charges.

14, Service of Plan. Pursuant to Fed. R. Bankr. P. 3015(d) and General Order 2017-3. the Debtor(s) shall serve the Chapter 13 plan on the
Trustee and all creditors when the plan is filed with the court, and file a certificate of service accordingly. If the Debtor(s) seek(s) to limit
the amount of a secured claim based on valuation of collateral (paragraph 4(f) above). seek(s) to avoid a security interest or lien (paragraph
8 above). or seek(s) to initiate a contested matter, the Debtor(s) must serve the plan on the affected creditors pursuant to Fed. R. Bankr. P.
7004. See Fed. R. Bankr. P. 3012(b). 4003(d). and 9014.

GASB - Form 113 December |. 2017

Software Copyright (c) 1996-2019 Best Case, LLC - www bestcase com Best Case Bankruptcy
Case:19-11333-SDB Doc#:15 Filed:10/18/19 Entered:10/18/19 09:55:47 + Page:4 of 6

Debtor Gerrica Dashae Abraham Case number 19-11333

15. Nonstandard Provisions. Under Fed. R. Bankr. P. 3015(c), nonstandard provisions must be set forth below, A nonstandard provision is a
provision not otherwise in this local plan form or deviating from it. Nonstandard provisions set out elsewhere in this plan are void.

Provided there is no demand by the mortgage holder(s) for payment of pre-petition debt, the Debtor(s) shall not consider it
to be a violation of the automatic stay for Debtor's (Debtors') mortgage holder(s) to send regular monthly mortgage account
statements, coupon books, notice of payment and/or escrow changes or outher such notices as the mortgage holder(s) may
send in the normal course of business with respect to any post-petition payments and/or obligations of the Debtor(s).
Debtor(s) further request the mortgage holder(s) allow the Debtor(s) to pay all post-petition mortgage payments by check,

electronic funds transfers (ETFs), telephonic payments, money orders, Western Union or any other manner acceptable to the
mortgage holder(s).

By signing below, I certify the foregoing plan contains no nonstandard provisions other than those set out in paragraph IS.
Dated: October 8, 2019 /s/ Gerrica Dashae Abraham
Gerrica Dashae Abraham

Debtor |

 

Debtor 2

isi D. Clay Ward
D, Clay Ward 736770
Attorney for the Debtor(s)

GASB - Form 113 December |. 2017

Software Copyright (c) 1996-2019 Best Case, LLC - www bestease com Best Case Bankruptcy
Case:19-11333-SDB Doc#:15 Filed:10/18/19 Entered:10/18/19 09:55:47 Page:5 of 6

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA

AUGUSTA DIVISION
IN RE: )
Gerrica Dashae Abraham, ) CASE NO.: 19-11333
Debtor. )

CERTIFICATE OF SERVICE OF CHAPTER 13 PLAN
| hereby certify that I have this day served upon the following parties a copy of the
foregoing Chapter 13 plan by First Class Mail placing the same in United States Mail
with proper postage affixed thereon to the following addresses:
See matrix attached as Exhibit 1.
I hereby certify that I have this day served a copy of the foregoing Chapter 13 plan
upon the following corporations addressed to an Agent or Officer by First Class Mail
placing the same in United States Mail with proper postage affixed thereon:
VIA CERTIFIED MAIL
Exeter Finance LLC
c/o AIS Portfolio Service
c/o Officer or Agent for Service
4515 N Santa Fe Ave. Dept. APS
Oklahoma City, OK 73118-7901
VIA CERTIFIED MAIL
Exeter Finance LLC
c/o Officer or Agent for Service
PO Box 166008
Irving, TX 75016-6008
I hereby certify that I have this day served a copy of the foregoing Chapter 13 plan
upon the following creditors in the manner proscribed by Rule 7004, as the Chapter
13 plan proposes to modify/alter/avoid their secured status pursuant to paragraph
4(f) or paragraph 8 of the plan:
VIA CERTIFIED MAIL
World Acceptance/World Finance
c/o Officer or Agent for Service
PO Box 6429
Greenville, SC 29606-6429
| hereby certify that I have this day electronically served the following parties and
counsel via CM/ECF:
N/A

This 18 day of October, 2019.

/s/ D. Clay Ward

D. Clay Ward

Ward and Spires, LLC
445 Walker Street
Augusta, GA 30901
706-724-2640
Case:19-11333-SDB

Label Matrix for local noticing
113J-1

Case 19-11333-SDB

Southern District of Georgia

Augusta
Fri Oct 18 09:45:00 EDT 2019

Convergent Outsourcing, Inc.
Attn: Bankruptcy

Po Box 9004

Renton WA 98057-9004

Exeter Fingéhce Corp
Po Box 266008
TX 75016-6008

 
 
  

Lanier Collection Agency
Attn: Bankruptcy

18 Park Of Commerce Blvd
Savannah GA 31405-7410

Natiowide Recovery Service
Attn: Bankruptcy

Po Box 8005

Cleveland TN 37320-8005

(p) UNIVERSITY HEALTH SERVICES INC
ATTN COLLECTIONS DIVISION

620 THIRTEENTH ST

AUGUSTA GA 30901-1008

Doc#:15 Filed:10/18/19

 
 

Gerrica Dashae
2028 Starnes Skreet
Augusta, GAA0904-4231

Credit Management, LP
Attn: Bankruptcy

Po Box 118288

Carrollton TX 75011-8288

 

Exeter Finance/LLC, c/o AIS Portfolio Servic
4515 N Santaf#e Ave, Dept. APS
Oklahoma City, OK 73118-7901

Huon Le
P.O. Box 2127
Augusta, GA 30903-2127

Office of the U. S. Trustee
Johnson Square Business Center
2 East Bryan Street, Ste 725
Savannah, GA 31401-2638

 

Dempsey
Ward &Apires
P 0 Box 1493
Augusta, GA 30903-1493

Entered:10/18/19 09:55:47 Page:6 of 6

Commonwealth Financial Systems
Attn: Bankruptcy

245 Main Street

Dickson City PA 18519-1641

ERC/Enhanced Recovery Corp
Attn: Bankruptcy

8014 Bayberry Road
Jacksonville FL 32256-7412

IC System, Inc

Attn: Bankruptcy

Po Box 64378

Saint Paul MN 55164-0378

Midwest Recovery Systems
Attn: Bankruptcy

Po Box 899

Florissant MO 63032-0899

T Mobile/T-Mobile USA Inc

by American InfoSource as agent
4515 N Santa Fe Ave

Oklahoma City, OK 73118-7901

World Acceptano@/Finance Corp
Attn; Bankryptcy

Po Box 642
Greenvilte SC 29606-6429

 
 

The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(£) and Fed.R.Bank.P, 2002 (g} (4).

 

Agusta GA 30901

 
 

End of Label Matrix

Mailable“recipients 17
Bypassed recipients 0
Total 17

EXHIBIT 1
